United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, NORTHWOOD POST
OFFICE, Northwood, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bradley M. Lown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1623
Issued: April 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2010 appellant, through her attorney, filed a timely appeal from January 28
and May 6, 2010 merit decisions of the Office of Workers’ Compensation Programs terminating
her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective February 14, 2010 on the grounds that she had no further employment-related
disability; (2) whether it properly terminated authorization for medical treatment; and
(3) whether appellant has established that she had continuing disability after February 14, 2010
due to her accepted March 20, 2009 employment injury.
FACTUAL HISTORY
The Office accepted that on March 20, 2009 appellant, then a 59-year-old window clerk,
sustained a closed fracture of four ribs on the right side, a contusion of the chest wall and an

injury to her brachial plexus when she fell at work while carrying a heavy box. It paid her
compensation for total disability beginning June 20, 2009.
In a report dated June 4, 2009, Dr. Eric B. Larson, a Board-certified neurologist, related
that appellant fell at work on March 20, 1999 with her right arm outstretched fracturing her ribs
and injuring her right arm. He noted that Dr. Nancy Husarik, a Board-certified internist, was
evaluating appellant for numbness in the right hand and fingers following the fall. Prior to
diagnostic studies, however, on May 22, 2009 appellant fell at home gardening and broke her
right wrist. Dr. Larson recommended evaluation of the ulnar nerve of the right upper extremity.
On June 10, 2009 Dr. Husarik discussed her treatment of appellant for neurological
symptoms resulting from her March 20, 2009 employment injury. She stated, “While awaiting
further testing, [appellant] unfortunately suffered another injury which resulted in the need for a
cast on the right arm. This treatment will delay her further work up for evaluation of the
work[-]related neurologic injury. [Appellant] is due to have the cast removed approximately on
July 1, 2009. Once that, is off, she will resume the neurologic evaluation.”
An electrodiagnostic evaluation of the upper extremities, obtained on July 29, 2009,
yielded normal results.
On August 4, 2009 Dr. Husarik opined that appellant’s rib injury had resolved. She
stated, “[Appellant] subsequently had a fall resulting in [a] complex [fracture] of the right radius,
which resulted in two open surgical repairs and she remains limited due to that. However, she
was able to have EMG [electromyogram] testing related to the initial brachial plexus injury and
that was [okay].” Dr. Husarik opined that appellant was “cleared for work without restriction as
related to the injuries sustained on March 20, 2009.”
On October 2, 2009 the Office notified appellant of its proposed termination of
compensation and authorization for medical benefits.
In a progress report dated October 5, 2009, Dr. Larson noted that appellant experienced
elbow and right hand discomfort following an injury to her right upper extremity when she fell at
work on March 20, 2009. Appellant subsequently fell in her garden and broke her right wrist,
resulting in two surgeries. Dr. Larson found no evidence of cervical myelopathy.
On October 26, 2009 Dr. Anthony V. Mollano, a Board-certified orthopedic surgeon,
related that appellant sustained a brachial plexus injury after a fall on March 20, 2009 and a right
distal radius injury after a fall on May 20, 2009. He diagnosed symptoms of cubital tunnel
syndrome of the elbow and right wrist discomfort.
On December 8, 2009 Dr. Larson discussed appellant’s surgery for right carpal tunnel
syndrome.1 He diagnosed a “[r]ight upper extremity injury due to a fall at work” on
1

An EMG and nerve conduction study performed on November 4, 2009 by Dr. David Nagel, a Board-certified
physiatrist, revealed a mild right distal median neuropathy as in carpal tunnel syndrome with no sign of a right ulnar
neuropathy or brachial plexopathy. Dr. Nagel advised that appellant’s ulnar symptoms were “most likely due to
compression at the elbow.”

2

March 20, 2009. Dr. Larson noted that her right hand condition was improving after surgery and
that another surgery on the ulnar nerve was scheduled in six weeks.
In a report dated January 4, 2010, Dr. Mollano reviewed appellant’s complaints of
continued numbness in her small, ring and middle fingers following surgery for carpal tunnel
syndrome. He found an altered signal of the ulnar nerve by magnetic resonance imaging (MRI)
scan study.2 Dr. Mollano recommended an ulnar nerve decompression.
By decision dated January 28, 2010, the Office terminated appellant’s compensation and
authorization for medical benefits effective February 14, 2010. It found that, the August 4, 2009
report from appellant’s attending physician, Dr. Husarik, represented the weight of the evidence
and established that appellant had no further disability to residuals of her accepted work injury.
In a report dated January 25, 2010, received by the Office on March 1, 2010, Dr. Mollano
evaluated appellant after her right ulnar nerve transposition. He stated, “The pathology at the
cubital tunnel is cubital tunnel syndrome and not a brachial plexopathy, which is what she was
initially diagnosed with.”
On February 1, 2010 Dr. Mollano indicated that he had made corrections to his
October 26, 2009 progress report. In the corrected report, he noted that in March 20, 2009 rather
than May 2009 appellant experienced “a fall and had a brachial plexus-type injury with some
degree of numbness in her right hand.” Dr. Mollano diagnosed significant medial elbow and
right wrist discomfort.
On February 12, 2010 appellant, through her attorney, requested reconsideration.
Attorney argued that she injured her brachial plexus at the time she fell on March 20, 2009 and
submitted medical evidence referencing “the existence of the brachial plexus injury before
May 20, 2009” when she fell in her yard due to her injury. On February 18, 2010 he attributed
appellant’s May 20, 2009 fall to her rib injury.
On February 12, 2010 Dr. Mollano noted that the Office had “denied [appellant’s] cubital
tunnel syndrome claim because her original injury was not an ulnar nerve cubital tunnel injury
but a brachial plexopathy.” He related that she “describes to me that her elbow did hurt from the
time of her initial injury making it sound like this clearly was a cubital tunnel syndrome-type
process and elbow nerve injury originally.”
On February 24, 2010 Dr. Husarik disagreed with the Office’s termination of
compensation. She asserted that, after the March 20, 2009 employment injury, appellant’s rib
fractures and chest injury improved but appellant continued to experience right arm symptoms.
Dr. Husarik noted that appellant fell and fractured her right arm before her right arm symptoms
could be evaluated. She stated:
“After fracture, surgery and complications related to that, had resolved,
[appellant] was able to undertake further evaluation of the right arm symptoms
2

An MRI scan study of the right elbow revealed probable mild to moderate dynamic compression ulnar
neuropathy.

3

that persisted since the fall and injury on March 20, 2009. The more specific
diagnosis was then determined to be ulnar nerve injury.
“While initially, directly after the injury, [appellant’s] symptoms were best
described generally as a ‘brachial plexus injury,’ the symptoms were later
determined to be due to ulnar nerve injury. While her symptoms may have been
variably described by different diagnoses, the bottom line is that her symptoms
onset was after the fall March 20, 2009 and required various evaluations, tests and
studies to determine a more definitive diagnosis.”
***
“While it was noted by myself that [appellant’s] rib and chest symptoms had
subsequently resolved, it was noted that her right arm symptoms remained and
required further evaluation, which was deferred to specialists.”
By decision dated May 6, 2010, the Office denied modification of its January 28, 2010
decision.
On appeal, appellant’s attorney related that appellant sustained an ulnar nerve injury at
the time of her March 20, 2009 employment injury. He indicated that the Office erred in finding
that she sustained a brachial plexus injury in May 2009 rather than at the time of her work injury.
Counsel asserted that appellant was not claiming a right wrist injury but instead an employmentrelated brachial plexus/ulnar nerve injury.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a closed fracture of four ribs on the right
side, a contusion of the chest wall and a brachial plexus injury due to a fall at work on
March 20, 2009. It paid her compensation for disability as of June 20, 2009.
On June 10, 2009 Dr. Husarik related that appellant was scheduled for neurological
testing due to her March 20, 2009 work injury. Prior to the testing, however, appellant fell at
home and fractured her right wrist. Dr. Husarik indicated that appellant would be further
evaluated when her cast was removed.
3

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

On August 4, 2009 Dr. Husarik reviewed the results of EMG testing on July 29, 2009 for
the brachial plexus injury and noted that the results were satisfactory. She found that appellant
had no residuals of her rib injury. Dr. Husarik released appellant to resume work without
restrictions “as related to the injuries sustained on March 20, 2009.” As appellant’s attending
physician, Dr. Husarik had a thorough knowledge of appellant’s condition. Her opinion,
therefore, is probative on the issue of whether appellant had any further disability due to her
employment injury. The Office, consequently, properly relied upon Dr. Husarik’s opinion in
terminating appellant’s compensation effective February 14, 2010.
The remaining evidence submitted prior to the Office’s termination of compensation is
insufficient to establish that appellant had any continuing disability due to her accepted work
injury. On October 5, 2009 Dr. Larson noted that she had discomfort of the elbow and right
hand after a fall on March 20, 2009. On December 8, 2009 he discussed appellant’s
improvement following surgery. Dr. Larson did not, however, address the relevant issue of
whether she was disabled due to her accepted employment injury and thus his opinion is of little
probative value.5 On October 26, 2009 Dr. Mollano discussed appellant’s history of a brachial
plexus injury on March 20, 2009 and a right distal radius injury on May 20, 2009. He diagnosed
medial elbow discomfort and right wrist discomfort. On January 4 2010 Dr. Mollano discussed
appellant’s continued complaints of finger numbness following surgery and recommended an
ulnar nerve decompression. Again, however, as he did not address the relevant issue of disability
for employment due the accepted conditions of rib fractures, a chest wall contusion and a
brachial plexus injury, his reports are of little probative value on this issue.6
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.8
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical benefits
through the opinion of Dr. Husarik, appellant’s attending physician, who found that she had no
residuals of appellant’s accepted March 20, 2009 employment injury. Dr. Husarik based her
conclusion on the results of diagnostic studies and physical examination. As appellant’s
attending physician, she had thorough knowledge of appellant’s condition. Dr. Husarik’s
opinion establishes that appellant has no further residuals of her accepted employment injury.

5

Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from
employment is a medical issue which must be resolved by competent medical evidence).
6

Id.

7

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

8

Id.

5

LEGAL PRECEDENT -- ISSUE 3
Once the Office properly terminates appellant’s compensation benefits, the burden shifts
to her to establish that she has continuing disability after that date related to her accepted injury.9
To establish a causal relationship between the condition as well as any attendant disability
claimed and the employment injury, an employee must submit rationalized medical evidence
based on a complete medical and factual background, supporting such a causal relationship.10
Causal relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.11
ANALYSIS -- ISSUE 3
Appellant, through her attorney, requested reconsideration of the Office’s termination of
her compensation. She contended that she sustained an ulnar nerve injury at the time of her fall
on March 20, 2009.
None of the medical reports that address the cause of appellant’s ulnar nerve condition
contain sufficient medical rationale to establish that the condition arose as a result of her
March 20, 2009 work injury. On February 12, 2010 Dr. Mollano noted that the Office had
denied her cubital tunnel claim based on its finding that her initial injury was brachial plexopathy
rather than an “ulnar nerve cubital tunnel injury.” He related that appellant “describes to me that
her elbow did hurt from the time of her initial injury making it sound like this clearly was a
cubital tunnel syndrome-type process and elbow ulnar nerve originally.” Dr. Mollano’s opinion
that it “sounded like” a cubital tunnel injury is couched in speculative terms and thus of
diminished probative value.12 Further, he did not provide any rationale for his causation finding.
A mere conclusion without the necessary rationale explaining how and why Dr. Mollano
believes that a claimant’s accepted exposure could result in a diagnosed condition is not
sufficient to meet a claimant’s burden of proof.13
On February 24, 2010 Dr. Husarik noted that appellant experienced right arm symptoms
after her March 20, 2009 work injury but that the evaluation of the symptoms was delayed due to
her second right arm injury. She indicated that the symptoms initially suggested a brachial
plexus injury but that it was subsequently determined to be an ulnar nerve injury. Dr. Husarik
related that appellant’s symptoms began after her March 20, 2009 employment injury. However,
a medical opinion that a condition is causally related to an employment injury because the
employee was asymptomatic before the injury but symptomatic after it is insufficient, without
supporting rationale, to establish causal relationship.14 Such rationale is particularly necessary in
9

Manual Gill, 52 ECAB 282 (2001).

10

Id.

11

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

Id.

13

See Beverly A. Spencer, 55 ECAB 501 (2004).

14

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

6

this case given appellant’s intervening, nonemployment-related injury to her right wrist in
May 2009.
On appeal, appellant’s attorney argues that appellant sustained an injury to her ulnar
nerve on March 20, 2009. Where a claimant claims that, a condition not accepted or approved
by the Office was due to her employment injury, she bears the burden of proof to establish that
the condition is causally related to the employment injury through the submission of rationalized
medical evidence.15 As discussed, the medical evidence is insufficient to discharge appellant’s
burden to establish that she sustained an ulnar nerve injury due to her March 20, 2009
employment injury.
Appellant’s attorney further maintained that the Office believed that appellant claiming a
right wrist injury and that it erred in finding that she sustained a brachial plexus injury in
May 2009 rather than on March 20, 2009. The Office, however, accepted that she sustained a
brachial plexus injury on March 20, 2009. It appears that it made a typographical error in its
May 6, 2010 decision when it referred to a brachial plexus injury in May 2009; however, any
error is harmless as it properly reviewed the evidence and determined that it was insufficient to
show continuing employment-related disability.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
authorization for medical benefits effective February 14, 2010 on the grounds that she had no
further employment-related disability or condition. The Board further finds that she has not
established that she had continuing disability after February 14, 2010 due to her accepted
March 20, 2009 employment injury.

15

JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the May 6 and January 28, 2010 merit decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: April 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

